Citation Nr: 1613169	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-37 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating for right great toe disability, rated as a noncompensable disability prior to June 15, 2011, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971, from March 1976 to September 1984, and from August 1987 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a July 2012 rating decision issued by the Appeals Management Center (AMC) in Washington, D.C.

This matter was previously remanded by the Board in November 2011 and January 2015.  It has now returned to the Board for further appellate action.  

Of additional note, the Board observes that the Veteran is currently represented by the American Legion.  The Veteran submitted an April 2010 VA Form 21-22 appointing the American Legion as his representative.  In March 2011, one month before the certification of the appeal, the North Carolina Department of Veterans Affairs revoked this power of attorney on behalf of the American Legion.  Although the letter references the Veteran as a Cc recipient, the Board finds the Veteran did not receive notice of the withdrawal.  The Veteran demonstrates his lack of notice in a December 2014 letter to the Office of the Secretary in which he states that he has been represented by the American Legion for the duration of his appeal.  In addition, the American Legion continued to provide representation, submitting briefs to the Board in November 2014 and March 2016.  The Board finds this sufficient to demonstrate a lack of notice to the Veteran, which violates the requirements of 38 C.F.R. §§ 20.608 and 14.631.  Thus, the March 2011 withdrawal was insufficient and the Veteran has been represented by the American Legion since he filed the April 2010 VA Form 21-22.     

The issues of service connection for right hip and knee pain secondary to right great toe disability have been raised by the record in an August 2012 statement but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to obtain an additional VA examination.  The May 2015 VA examination indicates multiple diagnoses associated with the Veteran's right great toe condition, including hallux valgus, malunion/nonunion of the tarsal/metatarsal bones, degenerative arthritis, and sesamoiditis.  The VA examination also confirms that the Veteran is only service-connected for degenerative arthritis of the great toe and sesamoiditis.  The examination outlines symptoms, functional loss, and limitations experienced by the Veteran; however the examination does not distinguish between symptoms attributable to the different conditions or explain why such differentiation is not possible.  The Board has a duty to determine whether the Veteran is entitled to a separate compensable rating for these conditions.  See Yancy v. McDonald, 27 Vet. App. 484, 490 (2016).  The Board must also ensure the medical record differentiates between symptomatology attributable to any nonservice-connected disabilities and service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998) (per curiam).  In this case, the Board finds that the current record does not adequately address the etiology of the referenced disabilities or the attributable symptoms and effects produced thereby.  Thus, an additional VA podiatric examination is required by the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA podiatric examination, with an examiner who has reviewed his claims file in its entirety.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's right foot disabilities not currently connected to service, including hallux valgus and malunion/nonunion of the tarsal/metatarsal bones, were incurred in or aggravated by service. 

b)  If the conditions are not caused or aggravated by service, determine whether it is at least as likely as not (i.e., probability of 50 percent) that any right foot disabilities not currently connected to service are proximately due to or aggravated (chronically worsened) by his service-connected degenerative arthritis and sesamoiditis.

c)  Identify all current manifestations of the service-connected conditions, to include degenerative arthritis of the great toe and sesamoiditis. The examiner should, if possible, distinguish between symptoms attributable to the service-connected conditions and those related to any nonservice-connected conditions.  The examiner should also outline any contributing factors of disability relevant to each condition.  

If it is not possible to distinguish between symptoms and effects related to service-connected versus nonservice-connected conditions, the examiner should expressly indicate so and provide an explanation as to why differentiation is not possible.

A full rationale (i.e. basis) for any expressed medical opinions must be provided. 

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







